 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MARCELL WILLIAMS,                                   No. 2:18-cv-1305 KJM KJN P
12                      Petitioner,
13          v.                                           ORDER
14   TIMOTHY FILSON,
15                      Respondent.
16

17          Petitioner requests the appointment of counsel and, in the alternative, asks for court orders

18   to obtain mental health records from various correctional facilities. However, the undersigned is

19   aware that petitioner suffers from a mental illness and is currently on antidepressant medication.

20   No additional mental health records are required to so demonstrate. Petitioner’s request for

21   orders to obtain mental health records is denied.

22          There currently exists no absolute right to appointment of counsel in habeas proceedings.

23   See Nevius v. Sumner, 105 F.3d 453, 460 (9th Cir. 1996). However, 18 U.S.C. § 3006A

24   authorizes the appointment of counsel at any stage of the case “if the interests of justice so

25   require.” See Rule 8(c), Fed. R. Governing § 2254 Cases. The undersigned has reviewed the

26   pleadings and does not find that the interests of justice would be served by the appointment of

27   counsel.

28   ////
 1             Accordingly, IT IS HEREBY ORDERED that petitioner’s request for appointment of

 2   counsel (ECF No. 22) is denied without prejudice.

 3   Dated: August 5, 2019

 4

 5

 6
     /bh/cw/will1305.110
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
